            Case 1:20-cv-00991-JLT Document 6 Filed 08/07/20 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   MARTIN CASTILLO,                                )   Case No.: 1:20-cv-0991 - JLT
                                                     )
12                  Plaintiff,                       )   ORDER GRANTING PETITION TO APPOINT
                                                     )   DANIELA PADRAZA REYES AS GUARDIAN
13          v.                                       )   AD LITEM FOR MINOR PLAINTIFF MARTIN
14   ANDREW SAUL,                                    )   CASTILLO
     Commissioner of Social Security,                )
15                                                   )   (Doc. 4)
                    Defendant.                       )
16                                                   )
                                                     )
17
18          On July 17, 2020, Plaintiff initiated this action for judicial review of the administrative
19   decision denying his request for benefits. (Doc. 1) The Court’s preliminary review of the record
20   indicated he is sixteen years old. (See Doc. 3) Therefore, Plaintiff was ordered to file a motion for
21   appointment of a guardian ad litem. (Id.) Daniela Padraza Reyes now seeks appointment as Plaintiff’s
22   guardian ad litem. (Doc. 4) For the reasons set forth below, the petition is GRANTED.
23   I.     Appointment of a Guardian Ad Litem
24          Pursuant to the Federal Rules of Civil Procedure, “[a] minor . . . who does not have a duly
25   appointed representative may sue by a next friend or by a guardian ad litem.” Fed. R. Civ. P. 17(c)(2).
26   In addition, a court “must appoint a guardian ad litem - or issue another appropriate order - to protect a
27   minor or incompetent person who is unrepresented in an action.” Id. The capacity of an individual to
28   sue is determined “by the law of the individual’s domicile.” Fed. R. Civ. P. 17(b). Here, Plaintiff

                                                         1
            Case 1:20-cv-00991-JLT Document 6 Filed 08/07/20 Page 2 of 3


 1   resides in Tulare County, California (Doc. 1-1 at 1), and the law of the state governs.
 2           Under California law, an individual under the age of eighteen is a minor, and a minor may
 3   bring suit as long as a guardian conducts the proceedings. Cal. Fam. Code §§ 6502, 6601. A guardian
 4   ad litem may be appointed to represent the minor’s interests. Cal. Code Civ. P. § 372(a). In
 5   determining whether to appoint a particular guardian ad litem, the court must consider whether the
 6   minor and the guardian have divergent interests. Cal. Code Civ. P. § 372(b)(1). “When there is a
 7   potential conflict between a perceived parental responsibility and an obligation to assist the court in
 8   achieving a just and speedy determination of the action, a court has the right to select a guardian ad
 9   litem who is not a parent if that guardian would best protect the child’s interests.” Williams v. Super.
10   Ct., 147 Cal. App. 4th 36, 38 (Cal. Ct. App. 4th 2007) (internal quotation marks and citation omitted).
11   “[I]f the parent has an actual or potential conflict of interest with his child, the parent has no right to
12   control or influence the child's litigation.” Id. at 50.
13   II.     Discussion and Analysis
14           Plaintiff is the child of Daniela Padraza Reyes, and is a minor under California law. See Cal.
15   Fam. Code § 6502. As a minor, the child’s ability to bring suit is contingent upon appointment by the
16   court of a guardian ad litem. Upon review of the Complaint, it does not appear there are adverse
17   interests, because the only claims are asserted on Plaintiff’s behalf. (See Doc. 1) Accordingly,
18   appointment of Daniela Padraza Reyes as guardian ad litem is appropriate. See Burke v. Smith, 252
19   F.3d 1260, 1264 (11th Cir. 2001) (“Generally, when a minor is represented by a parent who is a party
20   to the lawsuit and who has the same interests as the child there is no inherent conflict of interest.”); see
21   also Anthem Life Ins. Co. v. Olguin, 2007 U.S. Dist. LEXIS 37669, at *7 (E.D. Cal. May 9, 2007)
22   (observing “[a] parent is generally appointed guardian ad litem”).
23   III.    Conclusion and Order
24           The decision whether to appoint a guardian ad litem is “normally left to the sound discretion of
25   the trial court.” United States v. 30.64 Acres of Land, etc., 795 F.2d 796, 804 (9th Cir. 1986). Here, it
26   does not appear Daniela Padraza Reyes has conflicting interests with Plaintiff, and as such may be
27   appointed to represent the interests of the minor. Therefore, the Court is acting within its discretion to
28   grant the petition.

                                                           2
          Case 1:20-cv-00991-JLT Document 6 Filed 08/07/20 Page 3 of 3


 1        Based upon the foregoing, the Court ORDERS:
 2        1.    The motion for appointment of Daniela Padraza Reyes guardian ad litem for Plaintiff
 3              Martin Castillo (Doc. 4) is GRANTED; and
 4        2.    Daniela Padraza Reyes is appointed to act as guardian ad litem for Plaintiff Martin
 5              Castillo, and is authorized to prosecute this action on his behalf.
 6
 7   IT IS SO ORDERED.
 8
       Dated:   August 6, 2020                             /s/ Jennifer L. Thurston
 9                                                  UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
